Citation Nr: 0706477	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for ulcerative colitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 26, 1994 to 
December 9, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified before the 
Board in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand the case for additional development.

The veteran seeks service connection for ulcerative colitis 
as a result of aggravation during his one month and 14 days 
of active service.  He contends that he was accepted into 
service with a prior history of ulcerative colitis and that 
his basic training in service accelerated his condition to 
the point that he developed bleeding and required a total 
colectomy in May 1995 (with additional procedures 
thereafter).

During the September 2006 Board hearing, the veteran referred 
to additional private medical records that have not yet been 
associated with the claims folder.  The veteran stated that 
he received treatment for ulcerative colitis at the Arkansas 
Children's Hospital both prior to and after service.  The 
record currently contains treatment records dated in 1995 and 
2000.  The veteran testified that he was treated throughout 
1995 and that he continues to be treated at that non-VA 
facility at the present time.  On remand, these records 
should be obtained to provide a full picture of the veteran's 
current disability.

The claims folder also contains an August 2006 letter from 
the RO to Arkansas Gastroenterology Clinic in Benton, 
Arkansas, for treatment from 1994 to the present.  It appears 
that the veteran may have stopped receiving treatment at 
Arkansas Children's Hospital around 1994 or so.  However, in 
the interest of thoroughness, the RO should continue to seek 
records from both of these facilities for the relevant time 
periods (Arkansas Children's Hospital from 1993 to the 
present; Arkansas Gastroenterology Clinic from 1994 to the 
present).

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain all treatment records 
relating to treatment for the veteran's 
ulcerative colitis from Arkansas 
Children's Hospital from 1993 to the 
present and from Arkansas 
Gastroenterology Clinic from 1994 to the 
present.

2.  Then, readjudicate the claim for 
service connection for ulcerative 
colitis.  If the decision remains 
adverse to the veteran, provide him 
(and any representative that might 
subsequently appoint) with a 
supplemental statement of the case and 
the appropriate opportunity for a 
response.  Then, return the case to the 
Board for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

